USCA11 Case: 19-10030     Date Filed: 08/20/2021    Page: 1 of 23



                                                                           [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-10030
                         ________________________

                     D.C. Docket No. 1:12-cv-22539-WPD



LATELE TELEVISION, C.A.,
a Bolivarian Republic of Venezuela corporation,

                                                  Plaintiff - Appellant,

versus

TELEMUNDO COMMUNICATIONS GROUP, LLC,
a Delaware limited liability corporation,
TELEMUNDO TELEVISION STUDIOS, LLC,
a Delaware limited liability corporation,
TELEMUNDO STUDIOS MIAMI, LLC,
a Delaware limited liability corporation,
TELEMUNDO NETWORK GROUP, LLC,
a Delaware limited liability corporation,
TELEMUNDO INTERNACIONAL, LLC,
a Delaware limited liability corporation, et al.,

                                                  Defendants - Appellees.
          USCA11 Case: 19-10030        Date Filed: 08/20/2021    Page: 2 of 23



                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________
                                 (August 20, 2021)

Before WILLIAM PRYOR, Chief Judge, JORDAN and MARCUS, Circuit Judges.

MARCUS, Circuit Judge:

      This appeal revolves around an issue of corporate control -- who speaks for

and manages the business affairs of LaTele Television, C.A. (“LaTele”), a

Venezuelan corporation. In 2012, LaTele, acting through its president, Fernando

Fraiz, and the attorneys he chose, sued the American television network

Telemundo in the Southern District of Florida claiming that Telemundo infringed

LaTele’s copyrighted telenovela, Maria Maria. A protracted legal battle, spanning

many years, ultimately devolved into a battle over control of this otherwise

ordinary copyright case.

      While the lawsuit was pending in Miami, a Venezuelan criminal court

appointed a governmental board -- called “La Junta” -- to displace Fraiz and

manage the affairs of LaTele. Fraiz asked the district court, however, to determine

that he was the proper representative of LaTele and that the Junta, acting through

its handpicked attorney, should be excluded from participating in the lawsuit.

Initially, the district court stayed the case, concluding that it did not have the

authority to resolve who spoke for LaTele and controlled the litigation of its

                                            2
          USCA11 Case: 19-10030        Date Filed: 08/20/2021     Page: 3 of 23



claims. However, in 2018, the district court lifted its stay, removed Fraiz’s

attorneys (Albert Piantini and Andrew Kassier) from any participation in the case,

and affirmed that the Junta’s attorney (Manuel Mesa) was counsel of record.

LaTele, through Fraiz and his attorneys, appealed the decision.

      We are satisfied that we have jurisdiction to entertain this matter. For

starters, the collateral order doctrine allows us to treat the district court’s order as

final for purposes of appeal. The order conclusively determined an important issue

that was completely separate from the merits of the copyright claim, and would

otherwise be unreviewable on appeal from a final judgment. However, the Junta

and Telemundo challenge Fraiz’s standing to bring this appeal, arguing that he was

not authorized to appeal on behalf of LaTele. But the Junta and Telemundo’s

position assumes that Fraiz is no longer the proper representative of the company.

To the extent that Fraiz may speak for the company, the interests of LaTele are

adverse to the district court’s order and there would be standing to pursue the

appeal.

      But, ultimately, Fraiz is not the proper representative of LaTele in this

lawsuit. The district court correctly determined -- based on its review of four

foreign court orders -- that the Junta has the lawful authority to manage the affairs

of LaTele and this lawsuit. Since Fraiz has no authority to speak for or represent




                                            3
         USCA11 Case: 19-10030       Date Filed: 08/20/2021   Page: 4 of 23



LaTele in this case, his handpicked attorneys were not authorized to appeal on

LaTele’s behalf. Accordingly, we dismiss this appeal.


                                         I.


      LaTele Television, C.A. is a Venezuelan television network. Its parent

corporation is Imagen Television, C.A., whose majority shareholder is Fernando

Fraiz. Fraiz also served as LaTele’s president and director, as well as the CEO and

the head of the board of directors of Imagen. In 2012, LaTele brought this

copyright infringement suit against the American Spanish-language television

network Telemundo (and four of its affiliates) in the United States District Court

for the Southern District of Florida. LaTele claimed that Telemundo was

producing, broadcasting, and distributing a telenovela, El Rostro de Analia, which

unlawfully copied LaTele’s protected telenovela, Maria Maria, in violation of the

Copyright Act, 17 U.S.C. § 101, et seq. LaTele was originally represented by the

law firm Stroock & Stroock & Lavan, but, in 2013, they withdrew as counsel of

record. LaTele replaced them with attorneys Albert Piantini and Andrew Kassier.

The case proceeded for several years, during which time LaTele incurred hundreds




                                         4
           USCA11 Case: 19-10030           Date Filed: 08/20/2021       Page: 5 of 23



of thousands of dollars in sanctions for LaTele’s failure to comply with the court’s

discovery orders. 1

       Meanwhile, back in Venezuela, Fraiz became embroiled in a criminal case

that resulted in him losing control of his companies. The suit was brought in the

Sixth Court of First Instance for the Criminal Judicial Circuit of the Judicial

Circumscription of the Metropolitan Area of Caracas. On May 7, 2014, the

Venezuelan court issued an order appointing an oversight board -- called La Junta

Interventora -- over the Imagen companies, including LaTele. Specifically, the

court’s May 7, 2014 order in part read this way:

       DECREE[D] THE PRECAUTIONARY MEASURE PROHIBITING
       THE DISPOSITION AND ENCUMBRANCE of the real and personal
       assets and the takeover of the firms that guarantee the results of the
       investigation that be under or list the names of . . . FERNANDO FRAIZ
       TRAPOTE . . .

       DECREE[D] THE FREEZING AND IMMOBILIZATION of each and
       everyone of the bank accounts that include as natural and legal persons
       . . . FERNANDO FRAIZ TRAPOTE . . .

       DECREE[D] THE PRECAUTIONARY MEASURE appointing an
       OVERSIGHT BOARD [JUNTA INTERVENTORA] . . . for the
       purpose of protecting the continued provision of the universal public
       service, [and] the use of the frequency assigned for open television . . .


1
  On November 10, 2014, the magistrate judge overseeing the case found that LaTele had “failed
to produce relevant documents responsive to discovery requests, provided an incorrect or
significantly misleading interrogatory answer, submitted a false or substantially incorrect
declaration, provided incorrect or misleading deposition testimony and never timely advised its
own trial counsel about significant transactions which might affect its standing to prosecute this
case.” The magistrate judge awarded Telemundo over $500,000 in attorney’s fees. As of
October 2018, that award had not yet been paid.
                                                5
           USCA11 Case: 19-10030          Date Filed: 08/20/2021       Page: 6 of 23



       On May 19, 2014, the same court issued another order, acknowledging the

Junta’s oversight role and providing it with broad powers to manage the affairs of

LaTele. It ordered that for “the purpose of complying with the ruling issued on

May 07, 2014,”

       the appointed interventionists shall have unlimited authority of
       auditing, administration, disposal, control and monitoring, including all
       the responsibilities that the Law as well as the Corporate Bylaws confer
       to the Assembly Shareholders, to the Administrators and to the other
       administrative bodies of the previously mentioned companies, in the
       performance of their duties.

The May 19th order further provided that “the president, as well as the members of

the current Board of Directors shall be discharged of their duties upon the

installation of the Intervention Board.”2

       Several months later, the Junta became involved in the federal copyright

suit. In September 2014, a receiver appointed by the Venezuelan criminal court

ratified Piantini’s representation of LaTele and authorized him to continue acting

on LaTele’s behalf. According to Fraiz, Piantini and Kassier met with

representatives of the Junta in October 2014 to discuss “exactly what powers had

been purportedly given to the Junta by the Venezuelan court” and to “address

critical issues affecting this lawsuit,” including the payment of outstanding

litigation costs incurred by LaTele. In November 2014, Manuel Mesa, an attorney


2
 The May 19th order mentioned “Grupo Imagen” -- rather than Imagen Television, which is
LaTele’s parent company -- but Fraiz does not argue that this order does not apply to LaTele.
                                                6
           USCA11 Case: 19-10030      Date Filed: 08/20/2021   Page: 7 of 23



selected by the Junta, entered an appearance as co-counsel for LaTele in the

copyright suit. Neither Piantini nor Kassier raised any objection to Mesa’s

involvement at the time, nor were the leadership changes at LaTele brought to the

district court’s attention.

        But that changed several months later. In May 2015, LaTele, in a motion

signed by Fraiz and filed by Piantini and Kassier, moved for declaratory relief,

asking the district court “to make a determination that Mr. Fernando Fraiz may

continue to act in representation of [LaTele] in these proceedings, to the exclusion

of the alleged intervening board in Venezuela (‘the Junta’).” Fraiz claimed that the

Junta’s control over LaTele was illegitimate, that the Venezuelan judge overseeing

the criminal case was corrupt, and that Fraiz had been denied due process. He

urged the district court to confirm that he continued to speak for and represent

LaTele or, in the alternative, to limit the involvement of the Junta in the copyright

suit.

        From this point on, the Junta, through Mesa, and Fraiz, through Piantini and

Kassier, were at war with each other. Each side moved to bar the other from

participating in the lawsuit on behalf of LaTele, each group purporting to be the

sole representative of the company. The district court concluded that it did not

have the authority to make an ancillary determination about the legal rights of the

parties because the issue had not been properly pleaded in a complaint. The court


                                          7
           USCA11 Case: 19-10030           Date Filed: 08/20/2021       Page: 8 of 23



stayed further consideration of the matter of control and administratively closed the

case. Fraiz did not appeal from this decision. He did, however, file a notice of

appeal from the sanctions order entered by the district court. A panel of this Court

dismissed that appeal for lack of jurisdiction. See LaTele Television, C.A. v.

Telemundo Commc’ns Grp., LLC, No. 15-11792, 2016 WL 6471201 (11th Cir.

May 26, 2016).

       Instead, in September 2015, Fraiz filed a separate action in federal district

court on behalf of LaTele against the Junta and Javier Jorda, the Junta’s U.S.

representative. See LaTele Television C.A. v. La Junta Interventora, 1:15-cv-

23639-JAL (S.D. Fla. 2015). As he had done in the copyright case, Fraiz sought a

declaratory judgment on the issue of who controlled LaTele. The district court

dismissed the case for lack of subject matter jurisdiction. Again, Fraiz did not

appeal from that determination.

       The underlying copyright case remained closed until February 2018, when

Fraiz returned to the district court overseeing the copyright case. He moved to lift

the stay and remove Mesa as counsel for LaTele. Fraiz claimed to have two new

orders from “the same Venezuelan Circuit Court that had created the Junta,” which

demonstrated that he was in control of LaTele.3 He alleged that the first order,


3
  In reality, it appears that the two orders were issued not by the court that issued the May 2014
orders, but by two other Venezuelan courts. The first order was issued on December 20, 2017 by
the Sixth Court of Original Jurisdiction Acting in Oversight of the Criminal Court Circuit of the
                                                8
           USCA11 Case: 19-10030           Date Filed: 08/20/2021       Page: 9 of 23



issued in December 2017, clarified that the Junta “ha[d] no authority to act outside

of Venezuela.” And, according to Fraiz, the second order, issued in January 2018,

“actually dissolve[d] the Junta as the purported temporary oversight board” of

LaTele.

       Fraiz urged the district court to enforce these recent Venezuelan

pronouncements and remove Mesa from the case. Both the Junta and Telemundo

opposed Fraiz’s efforts to lift the stay, challenging the legitimacy of the recent

Venezuelan court orders as well as Fraiz’s interpretation of them. On November 6,

2018, the district court granted Fraiz’s motion to lift its stay, but it did not remove

Mesa. Instead, based on its reading of the Venezuelan court orders, the district

court removed attorneys Piantini and Kassier. It explained that the 2014 orders

from the Venezuelan criminal court granted the Junta complete control over

LaTele’s affairs and discharged LaTele’s president and board, including Fraiz.

The trial court also determined that the two recent Venezuelan court orders did not

dissolve the Junta’s broad authority over the affairs of LaTele, nor did they




Metropolitan Area of Caracas -- a remarkably similar name to the first court, but not an identical
one -- in response to a “request for clarification” filed by LaTele. The second order was issued
on January 16, 2018 by a civil court, the Municipal Court of General Jurisdiction and
Enforcement of Ancillary Relief Number Six of the Caracas Metropolitan Area, invalidating a
shareholders’ meeting at the request of Imagen Television. The Junta argued before the district
court that the lawyer representing LaTele and Imagen Television in these courts “never had the
authority to represent either company.”
                                                9
         USCA11 Case: 19-10030         Date Filed: 08/20/2021   Page: 10 of 23



reinstate Fraiz as the controller of the company. Thereafter, it denied Fraiz’s

motions for reconsideration.

      Fraiz appealed the district court’s order to our Court. Almost two months

later, LaTele, represented by the Junta, and Telemundo reached a settlement in the

copyright infringement case and stipulated to voluntarily dismiss the case without

prejudice. The district court agreed and dismissed the underlying action. Fraiz

moved to stay the dismissal, which the district court denied, but the parties jointly

agreed to stay the distribution of any settlement proceeds pending the resolution of

this appeal.


                                           II.

                                           A.

      Before we can review this interlocutory appeal from the district court’s

November 6, 2018 order, we must assure ourselves that we have jurisdiction to

hear it. “[A]s a court of limited jurisdiction, we are generally barred from

entertaining appeals of non-final orders because we have no congressional grant to

do so.” Hall v. Flournoy, 975 F.3d 1269, 1274 (11th Cir. 2020); see also 28 U.S.C.

§ 1291 (“The courts of appeals . . . shall have jurisdiction of appeals from all final

decisions of the district courts.”).

      However, there are narrow exceptions to the finality rule. One such

exception is found in the collateral order doctrine, which treats some

                                           10
         USCA11 Case: 19-10030       Date Filed: 08/20/2021   Page: 11 of 23



determinations as final for purposes of appeal. See SmileDirectClub, LLC v.

Battle, 4 F.4th 1274, 1277–78 (11th Cir. 2021) (en banc) (describing the scope of

the collateral order doctrine); Plaintiff A v. Schair, 744 F.3d 1247, 1253 (11th Cir.

2014) (setting forth the circumstances under which interlocutory orders may be

reviewed under the collateral order doctrine). A ruling may be treated as a

collateral order when it “(1) conclusively determine[s] the disputed question, (2)

resolve[s] an important issue completely separate from the merits of the action, and

(3) [is] effectively unreviewable on appeal from a final judgment.” Hall, 975 F.3d

at 1274 (quoting P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S.

139, 144 (1993)). The Supreme Court has cautioned that the class of collaterally

appealable orders is “narrow and selective in its membership.” Will v. Hallock,

546 U.S. 345, 350 (2006); see also Digital Equip. Corp. v. Desktop Direct, Inc.,

511 U.S. 863, 867–68 (1994). But ultimately, “the collateral issues raised in the

interlocutory appeal must be ‘too important to be denied review and too

independent of the cause itself to require that appellate consideration be deferred

until the whole case is adjudicated.’” Schair, 744 F.3d at 1252–53 (quoting Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949)).

      The district court’s order terminating Piantini and Kassier as counsel for

LaTele meets each of the requirements for treatment as a collateral order. For

starters, the order conclusively determined the question of who controls the


                                          11
         USCA11 Case: 19-10030        Date Filed: 08/20/2021    Page: 12 of 23



business affairs of LaTele and, therefore, who may select counsel to speak in court

for LaTele -- that is, whether Fraiz or the Junta controls the company. In the

second place, the district court’s order is completely separate from the merits

surrounding the copyright dispute, and undeniably is a matter of considerable

importance. The issue of control concerns actions taken in Venezuela and has

nothing to do with any claimed similarity between LaTele’s and Telemundo’s

telenovelas. Finally, the issue of control and the concomitant question of

determining counsel of record would be effectively unreviewable on appeal from a

final judgment.

      The district court’s order was about far more than just the disqualification of

counsel. Cf. Richardson-Merrell, Inc. v. Koller, 472 U.S. 424, 439–40 (1985)

(explaining that “orders disqualifying counsel in civil cases . . . are not collateral

orders” because they “can be reviewed as effectively on appeal of a final judgment

as on an interlocutory appeal”). A typical disqualification order concentrates on

facts related to the attorneys themselves, such as claims about attorney misconduct,

e.g., id. at 428, competence, or conflicts of interest between attorneys, parties, or

other individuals in the litigation, e.g., Flanagan v. United States, 465 U.S. 259,

262 (1984).

      The district court in this case did something far different than simply

disqualify a lawyer. Although the district court “terminate[d]” Piantini and


                                           12
         USCA11 Case: 19-10030       Date Filed: 08/20/2021    Page: 13 of 23



Kassier, the order was all about who controlled LaTele, an issue of paramount

importance to the parties. The court’s analysis focused on the four Venezuelan

court orders -- their meaning and effect on the management of LaTele -- in

reaching the conclusion that the Junta properly controlled the business affairs of

Imagen and its subsidiary, LaTele. While the Junta separately sought to bar

Piantini and Kassier from making any further filings on behalf of LaTele because

the attorneys were “ethically prohibited” from doing so, the district court did not

address the reasons raised in that motion. In fact, the district court’s reasoning did

not focus on the conduct of the attorneys at all, but rather on the power and

conduct of the principals -- Fraiz and the Junta.

      Also unlike a typical disqualification order, the district court’s November 6,

2018 order would be effectively unreviewable on appeal. The Supreme Court has

explained that this requirement “means that failure to review immediately may

well cause significant harm.” Johnson v. Jones, 515 U.S. 304, 311 (1995) (citing

15A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 3911

(2d ed. 1992)). In Devine v. Indian River County School Board, we held that an

order denying the plaintiff the ability to appear pro se was a collateral order. 121

F.3d 576, 580 (11th Cir. 1997), overruled in part on other grounds by Winkelman

ex rel. Winkelman v. Parma City Sch. Dist., 550 U.S. 516 (2007). Specifically, we

found that “[a]n order denying self-representation is analogous to other orders


                                          13
          USCA11 Case: 19-10030            Date Filed: 08/20/2021        Page: 14 of 23



courts have found immediately appealable,” such as orders denying a litigant leave

to proceed in forma pauperis or denying intervention as of right because each “of

these orders effectively closes the courthouse door to litigants.” Id. at 581. This

harm, we concluded, “cannot be repaired after a judgment on the merits.” Id. at

580. Here too, LaTele, insomuch as it is properly represented by Fraiz, was put out

of court by the district court’s order and this harm would be effectively

unreviewable on appeal from a final judgment. 4 As we see it, then, the collateral

order doctrine properly confers jurisdiction on this Court.

       The Junta and Telemundo challenge our jurisdiction to hear this appeal on a

different ground -- standing. We review questions of standing de novo. MSP

Recovery Claims, Series LLC v. QBE Holdings, Inc., 965 F.3d 1210, 1216 (11th

Cir. 2020). Generally, “only parties to a lawsuit, or those that properly become

parties, may appeal an adverse judgment.” AAL High Yield Bond Fund v.

Deloitte & Touche LLP, 361 F.3d 1305, 1309 (11th Cir. 2004) (quotation omitted).


4
  We note that while this case was on appeal, but before it was briefed, the district court entered a
final judgment. Fraiz clearly believed that an appeal could be taken at that time too since he
filed a second notice of appeal on behalf of LaTele once the district court dismissed the case
without prejudice. However, the voluntary dismissal of the case by LaTele precludes an appeal
from the final judgment. See, e.g., Corley v. Long-Lewis, Inc., 965 F.3d 1222, 1233 (11th Cir.
2020) (explaining that “interlocutory orders that do not address the merits of a plaintiff’s claim
cannot establish appellate standing” and “[a]s a general rule, a plaintiff is not adverse to a
voluntary dismissal that he requested”). But regardless, we look at whether the district court’s
November 6, 2018 order was a collateral order at the time Fraiz filed his appeal of this order --
not many months later after the case reached a final judgment. See Mohawk Indus., Inc. v.
Carpenter, 558 U.S. 100, 107 (2009) (explaining that when analyzing the collateral order
doctrine, courts do not engage in an “individualized jurisdictional inquiry,” but rather focus on
“the entire category to which a claim belongs”).
                                                 14
         USCA11 Case: 19-10030       Date Filed: 08/20/2021     Page: 15 of 23



Additionally, on appeal, parties must “establish their standing not only to bring

claims, but also to appeal judgments.” Wolff v. Cash 4 Titles, 351 F.3d 1348,

1353 (11th Cir. 2003). Appellate standing is necessarily governed by the

requirement of adverseness, for “[o]nly a litigant who is aggrieved by the judgment

or order may appeal.” Id. at 1354 (quotation omitted).

      This appeal was filed by LaTele Television, C.A., which is clearly a party to

the copyright infringement litigation. The Junta and Telemundo argue that

LaTele’s interests are not adverse to the district court’s order because it was

completely “satisfied” by the result. But their position, of course, assumes that the

Junta properly speaks for and represents the company. To hold that LaTele, as

represented by Fraiz, does not having standing to appeal necessarily requires us to

determine who may represent LaTele. Both Fraiz and the Junta purport to speak

for the company. Their interests are plainly adverse. LaTele, if indeed it is

controlled by Fraiz, would be aggrieved by the order entered in district court. It

may appeal from that order.

      A corporation is an artificial entity that can only act through its officers,

agents, and employees. J.J. Rissell, Allentown, PA Tr. v. Marchelos, 976 F.3d

1233, 1235 (11th Cir. 2020) (quoting Palazzo v. Gulf Oil Corp., 764 F.2d 1381,

1385 (11th Cir. 1985)). Moreover, “[i]t has been the law for the better part of two

centuries . . . that a corporation may appear in the federal courts only through


                                          15
         USCA11 Case: 19-10030       Date Filed: 08/20/2021    Page: 16 of 23



licensed counsel.” Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory

Council, 506 U.S. 194, 201–02 (1993); see also Palazzo, 764 F.2d at 1385

(explaining that a corporation “cannot appear pro se, and must be represented by

counsel”).

      This makes the choice of counsel a critical decision, and in this case we are

required to determine who gets to make that choice. As we explained in Devine,

“the right to represent one’s self is effectively lost if not immediately vindicated.”

121 F.3d at 580. Here, an appeal from the district court’s order of November 6,

2018 was the only means Fraiz had to vindicate LaTele’s rights if he indeed

controlled the company.

      Telemundo points our attention to J.J. Rissell, Allentown, PA Trust v.

Marchelos, where we were presented with an appeal by an attorney who had been

disqualified from representing the plaintiff. We dismissed the appeal, holding that

“[w]hen an appeal is taken on behalf of an artificial entity by someone without

legal authority to do so, the appeal should be dismissed.” 976 F.3d at 1236.

According to Telemundo, only the Junta “could lawfully represent the rights of La

Tele” and, following J.J. Rissell, the appeal should be dismissed because it was

taken by someone without legal authority to do so. But both Fraiz and the Junta

claim to be the only authorized representative of LaTele. J.J. Rissell instructs us

on what to do if we find that Fraiz lacks authority to speak for LaTele through his


                                          16
         USCA11 Case: 19-10030        Date Filed: 08/20/2021    Page: 17 of 23



counsel of choice. But it does not address the prefatory question surrounding the

competing claims for control.

      The Junta and Telemundo shift their focus and argue that “LaTele” did not

appeal the district court’s order; Fraiz did. They say Fraiz “improperly

impersonated LaTele” when he filed a notice of appeal on behalf of the company.

Because Fraiz is not a party to this lawsuit, they argue, he has no right to appeal.

Instead, they suggest that Fraiz should have moved to intervene in district court if

he wanted to challenge the district court’s ruling. But it is not clear that Fraiz,

either as an officer or a shareholder of LaTele, would have been able to intervene

in the underlying copyright infringement suit, either as of right or by permission of

the court under Federal Rule of Civil Procedure 24(a) and (b). A common

shareholder does not have a right to intervene in all litigation involving the

corporation. We have previously explained that a “shareholder’s rights are merely

derivative and can be asserted only through the corporation,” and that “[a]lthough

this rule does not apply in a case where the shareholder shows a violation of duty

owed directly to him, diminution in value of the corporate assets is insufficient

direct harm to give the shareholder standing to sue in his own right.” Cook v.

Trinity Universal Ins. Co. of Kan., 297 F. App’x 911, 913 (11th Cir. 2008)

(quoting Stevens v. Lowder, 643 F.2d 1078, 1080 (5th Cir. Unit B Apr. 1981)); see

also Fla. Seed Co. v. Monsanto Co., 105 F.3d 1372, 1376 (11th Cir. 1997) (“Courts


                                           17
          USCA11 Case: 19-10030          Date Filed: 08/20/2021       Page: 18 of 23



uniformly have held that stockholders, even sole stockholders . . . , lack standing to

bring an antitrust suit for injury to their corporations.”).

       Nor does Fraiz, as an individual, have a claim on the underlying copyright

suit. Instead, the copyright to Maria Maria is held by LaTele. 5 Moreover, if the

Venezuelan court orders removed Fraiz as president and director of LaTele and as

chief executive officer of its parent company, Imagen, Fraiz could not act on

LaTele’s behalf and perfect an appeal.

       The short of it is the district court’s order stripped Fraiz, purportedly

speaking for LaTele, of the right to be heard through the counsel of his choice. If

Fraiz is the proper representative of LaTele, then he has standing to appeal on

behalf of LaTele. We cannot decide whether Fraiz improperly appealed the district

court order on behalf of LaTele without first determining whether he is LaTele’s

proper representative.

                                               B.

       Turning to the merits of who is authorized to represent LaTele, Fraiz

advances one argument: that the district court misinterpreted the plain language of

the Venezuelan court orders and, therefore, improperly removed Piantini and

Kassier. According to Fraiz, the Venezuelan court orders divest the Junta of


5
 Ironically, both of the telenovelas, Maria Maria and El Rostro de Analia, as described by
LaTele, involve a story of stolen identity.


                                               18
         USCA11 Case: 19-10030       Date Filed: 08/20/2021    Page: 19 of 23



control over LaTele and therefore Mesa should have been removed. We remain

unpersuaded.

      We review a district court’s interpretation of foreign law de novo. Pfeiffer

v. Bachotet, 913 F.3d 1018, 1022–23 (11th Cir. 2019). The district court looked at

all four foreign court orders presented by Fraiz -- the two May 2014 orders, the

December 2017 order, and the January 2018 order. It held that the May 2014

orders created the Junta, ordered it to take control of LaTele, and granted the Junta

“unlimited authority” and “control” over the affairs of the company. As for the

December 2017 order, the district court determined that it “clarifie[d] that the Junta

cannot take certain actions without notifying the court that appointed it and getting

that court’s approval,” but that it said nothing about the Junta or Fraiz’s authority

to represent LaTele in the copyright infringement suit. Finally, the district court

concluded that the January 2018 order “revoke[d] the minutes of a June 17, 2014

shareholders meeting at which members of the Junta were appointed to the Board

of Directors of LaTele,” but that the order did “not have any effect on the Junta’s

appointment or authority to act.”

      The district court correctly read the Venezuelan court orders. The plain

language of the May 2014 orders established the Junta as an oversight board for

Fraiz’s companies as a “precautionary measure” to prevent the “mishandling” of

the company and granted to the Junta a broad swath of powers, including the


                                          19
         USCA11 Case: 19-10030        Date Filed: 08/20/2021    Page: 20 of 23



“unlimited authority of . . . control.” Furthermore, the May 19, 2014 order also

provided that “the president, as well as the members of the current Board of

Directors shall be discharged of their duties upon the installation of the

Intervention Board.” This is a clear and unambiguous grant of authority to the

Junta as well as a clear and unambiguous rejection of the company’s prior

leadership, which primarily included Fraiz.

      The subsequent 2017 and 2018 Venezuelan court orders did not limit or

nullify the Junta’s authority. The December 2017 court order was limited in its

effect. The Sixth Court of Original Jurisdiction Acting in Oversight of the

Criminal Court Circuit of the Metropolitan Area of Caracas directly addressed its

inability to “pronounce on court cases being heard outside the Territory of the

Bolivarian Republic of Venezuela” and abstained “from issuing any other

pronouncement.” Fraiz points out that the order announced a limitation on the

Junta’s authority and explained that “the legal nature of the INTERVENING

BOARD matches that of an ancillary to justice so that all of its actions must be

reported to the Trial Court.” But nothing in the December 2017 court order says

that the Junta’s involvement in this lawsuit is ultra vires or somehow invalid.

Instead, it stopped short of ruling on any extraterritorial activity -- it observed

simply that it “could not pronounce on court cases being heard outside the

Territory of the Bolivarian Republic of Venezuela.”


                                           20
         USCA11 Case: 19-10030       Date Filed: 08/20/2021   Page: 21 of 23



      The January 2018 court order similarly does not speak to the Junta’s

authority over the affairs of LaTele in this case. The Municipal Court of General

Jurisdiction and Enforcement of Ancillary Relief Number Six of the Caracas

Metropolitan Area’s order invalidated the June 17, 2014 LaTele special

shareholders’ meeting minutes. However, this order does not invalidate the Junta’s

control over this lawsuit. In fact, it reaffirmed the Junta’s role overseeing LaTele’s

affairs, explaining that “the Intervening Board may only act as a Supervisor to

ensure the proper management of the company.” Nor did the court order purport to

address this litigation, which is not mentioned at all.

      The language of these orders establishes that the Junta has been selected to

serve as the oversight board and, therefore, properly controls the business affairs of

the company. Florida’s Third District Court of Appeal reached the same

conclusion on a similar question about control of LaTele. At the same time the

copyright suit proceeded in federal court, LaTele was involved in an unrelated

Florida state court tort action. See generally Publicidad Vepaco, C.A. v.

Mezerhane, 176 So. 3d 273, 275 (Fla. 3d DCA 2015) (describing the case). In late

2016, the same control question surfaced in state court. Piantini and Kassier were

arrayed on one side and Mesa on the other. The state trial court independently

analyzed the Venezuelan court orders and agreed with the district court’s reasoning

and conclusion in this case that neither the 2017 nor 2018 order had any effect on


                                          21
         USCA11 Case: 19-10030         Date Filed: 08/20/2021     Page: 22 of 23



the Junta’s appointment or authority to act. The state court concluded that Mesa

was counsel of record for LaTele, and that Piantini and Kassier were not

authorized to represent LaTele in the state court tort action. Piantini and Kassier

appealed to the Third District Court of Appeal, which dismissed the petition,

finding no error in the trial court’s findings. See Publicidad Vepaco C.A. v.

Mezerhane, 273 So. 3d 1060, 1061 (Fla. 3d DCA 2019). Rehearing was denied.

Id. at 1060.

      Fraiz’s arguments to the contrary are unpersuasive. First, he says that the

district court erred by interpreting the absence of any language about who controls

this litigation in the December 2017 order to mean that he had not proved his own

authority in this litigation -- or inversely, the Junta’s lack of authority in this

litigation. But Fraiz’s reading of the Venezuelan orders is subject to the same

criticism. The 2017 and 2018 orders do not discuss Fraiz’s role at LaTele or his

authority over the company. He points to no language that says those orders undo

the 2014 orders, which unequivocally established the authority of the Junta as the

oversight board over LaTele.

       Second, Fraiz asserts that the Junta has never sought leave to appear in the

federal copyright suit from the Venezuelan trial court and, therefore, it has no

authority over this lawsuit. For support, Fraiz points to the December 2017 order.

But Fraiz fails to acknowledge the unambiguous language contained in the May


                                            22
         USCA11 Case: 19-10030        Date Filed: 08/20/2021    Page: 23 of 23



19, 2014 order, which provided the Junta with broad powers of “administration”

and “control” over LaTele. The Junta had already been authorized by the

Venezuelan court to control the affairs of LaTele, without any suggestion that the

choice of counsel in a foreign litigation should be excluded from the ambit of its

broad control.

      All four orders affirm the creation and existence of the Junta and its

supervisory powers over LaTele and its management. Even the newer orders

confirm the Junta’s oversight role. As the proper representative of LaTele, the

Junta had the right to select counsel for LaTele in this litigation and it selected

Mesa. The district court properly removed Piantini and Kassier from representing

the company in this litigation. The lawyers were not authorized to file this appeal

and their notice of appeal is rendered nugatory. As we said in J.J. Rissell, “[w]hen

an appeal is taken on behalf of an artificial entity by someone without legal

authority to do so, the appeal should be dismissed.” 976 F.3d at 1235–36.

      This appeal is DISMISSED.




                                           23